Citation Nr: 0421136	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently rated 20 percent 
disabling. 

2.  Entitlement to an increased evaluation for postoperative 
residuals of medial collateral ligament and anterior cruciate 
ligament repair of the left knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.  

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a February 1999 and later rating 
decision by the Department of Veterans Affairs (VA) Newark, 
New Jersey Regional Office (RO).

The appeal regarding entitlement to an increased evaluation 
for postoperative residuals of medial collateral ligament and 
anterior cruciate ligament repair of the left knee is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

The veteran's left knee arthritis is manifested by complaints 
of pain, crepitus, tenderness with extension to 0 degrees and 
with pain on flexion beyond a 100 degrees.


CONCLUSIONS OF LAW

The criteria for a rating in excess of 20 percent for left 
knee arthritis are not met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 5260, 5261 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, and a June 2003 
statement of the case.  These documents provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in an 
October 2003 letter, the RO specifically informed the veteran 
of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartucco v. Principi, 16 Vet. App. 183 
(2002).  The record discloses that VA has met its duty to 
assist the veteran also in obtaining evidence necessary to 
substantiate his claim.  Most notably VA treatment records 
and reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the October 2003 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not informed the veteran 
to provide any evidence in his possession not previously 
submitted which is pertinent to this claim.  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  In this regard, the Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  In 
fact, the veteran's representative has informed VA at the 
veteran's hearing that the veteran has no further evidence to 
submit in support of his claim   Therefore, under the 
circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran's service medical records show that in May 1979 
while performing a period of active duty for training, the 
veteran sustained an injury to his left knee, diagnosed as a 
rupture of the medial collateral ligament, playing softball.  
The veteran underwent surgical repair of his medial 
collateral ligament and his leg was casted thereafter.  His 
postoperative course was uneventful and his cast was removed 
in mid-June 1979.

When initially examined by VA in May 1980, the veteran 
complained of left knee pain and swelling.  An x-ray of the 
left knee was interpreted to reveal loose calcifications near 
the medial edge of the joint and adjacent to the medial 
femoral condyle.  The impression was postoperative residuals 
of a ligamentous repair of the left collateral ligament.

Service connection for post operative residuals of a 
ligamentous repair of the left medial collateral ligament of 
the left knee with torn anterior cruciate ligament was 
established by an RO rating action dated in August 1980.  
This disorder was rated 10 percent disabling, effective from 
February 1980.

The disability evaluation for the veteran's service-connected 
left knee disorder was increased from 10 percent to 20 
percent disabling in February 1996, following a VA 
examination of the left knee in January 1996 that was 
significant for mild degenerative disease, flexion limited to 
120 degree, and ligamentous laxity.

When examined by VA in March 1998, physical examination of 
the left knee found no swelling, warmth, tenderness, or 
effusion.  There was mild crepitance.  The knee was stable 
times four and there was no joint line tenderness.  Range of 
motion was from o degrees extension to 125 degrees flexion.  
X-rays of the left knee revealed ossification in the region 
of the medial collateral ligament.

Based on the above examination findings in March 1998, the 
disability evaluation for the veteran's left knee disorder 
was reduced, by a September 1998 RO rating action, from 20 
percent to 10 percent disabling.

The veteran was afforded a VA examination of his left knee in 
January 1999.  It was reported that the veteran was a 
transportation leader at a VA facility.  On this examination 
the veteran complained of continuing left knee pain, 
occasional swelling and stiffness, and a tendency for his 
knee to slip while walking.  Physical examination revealed 
that the veteran walked favoring the left lower extremity 
with a mild limp.  There was 1/2 inch quadriceps atrophy on the 
left side 8 inches above the tibial tubercle.  Range of 
motion was from 0 to 110 degrees.  There was hypermobility of 
the patella and pain on stressing on the medial collateral 
ligaments with a slight give.  There was medial joint line 
tenderness.  An MRI of the left knee was interpreted to 
reveal a small joint effusion, a blunted posterior horn of 
the lateral meniscus, and thickened medial collateral 
ligament consistent with chronic tear.  Degenerative disease 
of the left knee and medial collateral ligament instability 
on the left were the diagnoses.

An RO rating action dated in February 1999, assigned separate 
10 percent ratings for postoperative residuals of medial 
collateral ligament and anterior cruciate ligament repair of 
the left knee and degenerative joint disease of the left 
knee.

The veteran was treated at a VA outpatient from 1999 to 2000 
for various disorders, including his left knee disability.  
Treatment included physical therapy.  In June 2000 the 
veteran presented to the VA orthopedic clinic for follow-up 
evaluation of the left knee.  Physical examination showed no 
effusion and a well-healed medial incision scar.  There was 
tenderness over the medial joint line.  The knee was stable 
to valgus/anterior cruciate ligament/posterior cruciate 
ligament testing.  There was pseuovarus laxity.  Physical 
examination of the left knee in September was reported to be 
essentially unchanged from the previous examination.  There 
was continuing medial joint line tenderness and range of 
motion was reported as 0 to 110 degrees plus.

On his most recent VA examination in June 2001, the veteran 
reported that he suffers from left knee pain, weakness, 
swelling, giving away and locking, all of an intermittent 
nature.  He also reported occasional left knee instability.  
The examiner noted that he takes Motrin with minimal effect, 
and uses as assistive devices a left knee brace and a 
straight cane.  He stated that he is able to ambulate with a 
straight cane up to 1 block distance until he needs rest 
secondary to pain.  On physical examination range of motion 
of the right knee was from 0 to 120 degrees.  Range of motion 
of the left knee was from 0 to 110 degrees.  The left knee 
was noted to be painful with flexion beyond 100 degrees and 
limited by pain and lack of endurance.  There was mild 
instability, medial tenderness, and decreased left quad 
muscle power to 4/5.  Ambulation was with a left knee brace 
and a straight cane in the right hand.  An x-ray of the left 
knee revealed bone formation in the soft tissues medially.  
Status post left medial menisectomy complicated by myositis 
ossificans was the diagnosis.

In July 2001 the RO increased the 10 percent rating in effect 
for the degenerative joint disease of the left knee.

At his hearing in March 2004 before the undersigned Veterans 
Law Judge sitting at the RO, the veteran described his left 
knee symptomatology.  He testified that he has constant left 
knee pain and occasional left knee instability.  

Analysis

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, the aforementioned 
Rating Schedule, 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from disease and injuries incurred or 
aggravated during military service and the residual condition 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2002).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping of the symptomatology" of 
the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination and reduction on normal 
excursions of movements, including pain on movement of a 
joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held that 
a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

Diagnostic Code 5010 is rated as degenerative arthritis. 
Pursuant to Diagnostic Code 5003, degenerative arthritis 
(hypertrophic) osteoarthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application, for each such major joint or 
group of major joints affected by limitation of motion, to be 
combined, not added, under 38 C.F.R. Part 4, Diagnostic 
Code 5003.  

Limitation of flexion of the knee will be rated as follows:  
Flexion limited to 15 degrees is 30 percent.  Flexion limited 
at 30 degrees is 20 percent.  Flexion limited to 45 degrees 
is 10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.  

Limitation of extension of the leg will be rated as follows:  
Extension limited to 45 degrees is 50 percent.  Extension 
limited to 30 degrees is 40 percent.  Extension limited to 20 
degrees is 30 percent.  Extension limited to 15 degrees is 20 
percent.  Extension limited to 10 degrees is 10 percent.  
Extension limited to 5 degrees is no percent.  38 C.F.R. Part 
4, Diagnostic Code 5261.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

The veteran's statements and testimony are deemed competent 
with regard to the description of the symptoms of his 
disability.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements and testimony must be considered 
with the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.

In this regard the VA compensation examinations show that the 
veteran has pain, tenderness, crepitus of his left knee and 
quadriceps weakness with strength at 4/5.  However, there was 
no impairment of extension of the left knee and flexion was 
to 110 degrees with pain beyond 100 degrees.  In order to be 
entitled to 30 percent rating flexion must be to 15 degrees 
or extension to 20 degrees.  Accordingly, the Board finds 
that the criteria for a higher rating for the arthritis of 
the left knee have not been met.     

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  The recent examination 
showed that the range of motion was limited by pain, lack of 
endurance, and weakness.  In order to warrant a higher 
rating, said functional impairment must result in the 
equivalent of flexion to 15 degrees or extension to 20 
degrees.  As previously indicated his quadriceps strength was 
at 4/5.  Also there is no impairment of extension and flexion 
was painful beyond a 100 degrees.  In view of these range of 
motion findings, the Board concludes that the degree of 
functional impairment due to pain as contemplated in the 
Deluca case is included in the current 20 percent rating. 

The evidence is not equipoise as to warrant application of 
the benefit of the doubt doctrine. 38 C.F.R. § 3.102 (2003).


ORDER

An increased evaluation for degenerative joint disease of the 
left knee is denied. 


REMAND

At his hearing in March 2004 before the undersigned Veterans 
Law Judge sitting at the RO, the veteran reported that the 
left knee surgical scar was painful and tender.  It has been 
held that separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A review of the January 1999 and June 2001 VA examination 
reports shows that no reference was made to the surgical scar 
on the left knee.  Accordingly, the Board finds that an 
examination of the scar is required.

The Board notes that the regulations for evaluation of skin 
disabilities, including scars, were revised, effective on 
August 30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).

Accordingly, the case is REMANDED for the following:

1.  A VA examination should be conducted 
in order to determine the severity of the 
surgical scar of the left knee and the 
presence and severity of any instability 
and/or subluxation.  The examiner should 
be afforded an opportunity to review the 
appellant's claims file prior to the 
examination.  The examination should 
include all necessary tests and studies.  
The examiner is requested to provide a 
detailed description of the surgical scar 
of the left knee, to include its 
measurements, and whether the scar is 
superficial or deep, painful, tender, 
and/or unstable

The examiner should also indicate the 
presence or absence of recurrent 
subluxation and/or lateral instability, 
and, if present, whether such recurrent 
subluxation and/or lateral instability is 
slight, moderate, or severe in the degree 
of severity.

2.  Thereafter, the RO should re-
adjudicate the claim on appeal, to 
include whether a rating separate from 
Diagnostic Code 5257 is warranted for the 
surgical scar involving the left knee. 
consideration of the old and revised 
rating criteria for evaluation scars.  If 
the benefits sought are not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



